        Case 1:20-cv-01032-WJ-KRS Document 2 Filed 10/27/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BRIAN DULL,

       Petitioner,

v.                                                                 No. 20-cv-1032 WJ-KRS

UNITED STATES OF AMERICA,

       Respondent.


                                  ORDER TO SHOW CAUSE

       This matter is before the Court on Brian Dull’s pro se Habeas Corpus Petition (Doc. 1)

(Petition). Dull challenges the execution of his federal sentence, and in particular, the delay in

placing him on home confinement. The Court will treat the Petition as a habeas filing under 28

U.S.C. § 2241, notwithstanding Dull’s use of the 28 U.S.C. § 2255 form. See McIntosh v. U.S.

Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (“Petitions under § 2241 are used to attack the

execution of a sentence … in contrast to … § 2255 proceedings, which are used to collaterally

attack the validity of a conviction and sentence”).

       On January 22, 2020, the Court (Hon. Dee Benson) sentenced Dull to twelve months and

one day imprisonment for felon in possession of a firearm. (CR Doc. 59 in 18-cr-4162). He will

complete his sentence on January 12, 2021. See https://www.bop.gov/inmateloc/. It appears that

in September or October of 2020, the Bureau of Prisons (BOP) placed released Dull to the Diersen

Charities Halfway House (Diersen).        A case manager recently informed Dull that the BOP

approved his placement on home confinement “90 days ago.” (CV Doc. 1 at 4). Dull contends he

should have been sent home from Diersen after a quarantine period. Id. He asks the Court to issue

a writ ordering the BOP to place him on home confinement. Id. at 10.
         Case 1:20-cv-01032-WJ-KRS Document 2 Filed 10/27/20 Page 2 of 3



        Having reviewed the Petition sua sponte under Habeas Corpus Rule 4,1 it appears Dull

failed to exhaust available remedies with the BOP before filing suit. See Montez v. McKinna, 208

F.3d 862, 866 (10th Cir. 2000) (“A habeas petitioner is generally required to exhaust [available]

remedies” before obtaining relief “under § 2241.”); United States v. Mitchell, 518 F.3d 740, 746

n.8 (10th Cir. 2008) (“[A]ffirmative defenses unique to the habeas context such as exhaustion of

state remedies … may be may be raised by a court sua sponte.”). The Tenth Circuit recently

confirmed the exhaustion requirement applies where, as here, a federal petitioner challenges the

BOP’s failure to properly process his request for home confinement. See Marshall v. Hudson, 807

Fed. App’x 743, 750 (10th Cir. 2020) (affirming the dismissal of a § 2241 home-confinement

“challenge because [petitioner] did not exhaust his administrative remedies”).

        The Petition reflects that Dull heard he was eligible for home confinement secondhand,

through a Diersen case manager. (CV Doc. 1 at 4). There is no indication he discussed home

confinement with the BOP, and the Petition checks “no” on each answer pertaining to prior appeals,

challenges, or proceedings. Id. at 2-10. Accordingly, the Court will require Dull to show cause

within thirty (30) days of entry of this Order why the Petition should not be dismissed for failure

to exhaust BOP remedies. If Dull has exhausted BOP remedies, he should attach a copy of any

BOP correspondence to the show-cause response. The Court will also direct Dull to either prepay

the $5 habeas filing fee or, alternatively, file an application to proceed in forma pauperis by the

show-cause deadline.


1
         “Habeas Corpus Rule” refers to the Rules Governing Section 2254 Cases in the United States
District Courts. The Court, in its discretion, applies those rules to this § 2241 proceeding. See Habeas
Corpus Rule 1(b) (“The district court may apply any or all of these rules to [other types of] habeas corpus
petitions”); Boutwell v. Keating, 399 F.3d 1203, 1211 n. 2 (10th Cir. 2005) (citing Rule 1(b), and holding
the district court acted within its discretion by applying Section 2254 Rules to a section 2241 petition).

                                                    2
        Case 1:20-cv-01032-WJ-KRS Document 2 Filed 10/27/20 Page 3 of 3



       If Dull no longer wishes to prosecute this action, he may simply decline to respond to this

Order. The failure to timely file a show-cause response and address the filing fee will result in

dismissal of this action without prejudice and without further notice.

       IT IS ORDERED that within 30 days of entry of this Order, Dull must: (1) prepay the

$5.00 habeas fee or, alternatively, file an application to proceed in forma pauperis; and (2) show

cause in writing why the Petition should not be summarily dismissed for failure to exhaust BOP

remedies.

       IT IS FURTHER ORDERED that the Clerk’s Office shall SEND Dull a copy of the form

application to proceed in forma pauperis.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
